Case: 7:17-cr-00001-KKC-EBA Doc #: 332 Filed: 02/12/21 Page: 1 of 4 - Page ID#: 1299




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                     PIKEVILLE


   UNITED STATES OF AMERICA,                               CRIMINAL NO. 7:17-1-KKC

         Plaintiff,


   V.                                                          OPINION AND ORDER


   JAMES COLBY JOHNSON,

         Defendant.



                                           *** *** ***

         Defendant James Johnson moves (DE 322) for compassionate release pursuant to 18

  U.S.C. § 3582(c)(1)(A).

         Johnson pleaded guilty to conspiring to distribute 28 grams or more of crack cocaine

  in violation of 21 U.S.C. § 846. By judgment dated March 19, 2018, the Court sentenced him

  to 120 months in prison. The Court found that the amount of crack cocaine attributable to

  Johnson for sentencing purposes was more than 196 grams but less than 280. Because he

  had a prior serious drug felony conviction, the 10-year sentence was his mandatory

  minimum under 21 U.S.C. § 841(b)(1)(B)(iii). He is currently incarcerated at FCI Coleman

  (Low), and his projected release date is October 31, 2025.

         18 U.S.C. § 3582(c)(1)(A) provides for what is commonly referred to as

  “compassionate release.” Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21,

  2018), the Court could not grant a motion for compassionate release unless the director of

  the Bureau of Prisons (BOP) filed the motion. See 18 U.S.C. § 3582(c)(1)(A) (2017). The

  First Step Act amended § 3582(c)(1)(A) to allow the court to grant a motion for
Case: 7:17-cr-00001-KKC-EBA Doc #: 332 Filed: 02/12/21 Page: 2 of 4 - Page ID#: 1300




  compassionate release filed by the defendant himself “after the defendant has fully

  exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

  motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

  by the warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C.A. §

  3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec. 21, 2018).

         The Sixth Circuit has determined that the occurrence of one of the two events

  mentioned in the statute is a “mandatory condition” to the Court granting compassionate

  release. United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020). If the government

  “properly invoke[s]” the condition, the Court must enforce it. Id. at 834. The government

  concedes that Johnson waited 30 days after requesting compassionate release from the

  warden before filing this motion. Accordingly, the Court may consider the motion.

         The compassionate release statute permits this Court to “reduce the term of

  imprisonment” and “impose a term of probation or supervised release with or without

  conditions that does not exceed the unserved portion of the original term of imprisonment.”

  18 U.S.C.A. § 3582(c)(1)(A). Under the applicable provision of Section 3582(c)(1)(A),

  however, the Court may grant this relief only if it finds that “extraordinary and compelling

  reasons warrant such a reduction,” and the “reduction is consistent with applicable policy

  statements issued by the Sentencing Commission.” 18 U.S.C.A. § 3582(c)(1)(A)(i).

         The statute does not define “extraordinary and compelling.” The commentary to the

  policy statement by the Sentencing Commission applicable to Section 3582(c)(1)(A) provides

  some guidance, but the Sixth Circuit has determined it does not apply to “cases where an

  imprisoned person files a motion for compassionate release.” United States v. Jones, No. 20-

  3701, 2020 WL 6817488, at *7 (6th Cir. Nov. 20, 2020). Thus, until the Sentencing

  Commission updates the policy statement to reflect that inmates may now file a

  compassionate-release motion on their own, district courts have “full discretion . . . to

                                                 2
Case: 7:17-cr-00001-KKC-EBA Doc #: 332 Filed: 02/12/21 Page: 3 of 4 - Page ID#: 1301




  determine whether an ‘extraordinary and compelling’ reason justifies compassionate

  release when an imprisoned person files a § 3582(c)(1)(A) motion.” Id.

         Johnson asserts that he suffers from prostate cancer. His medical records indicate

  that he has been diagnosed with prostate cancer and testicular microlithiasis. The medical

  records further indicate that his cancer is in remission and that his medical conditions have

  been treated and are being monitored. While Johnson asserts that, due to COVID, medical

  personnel are no longer treating his medical conditions, his medical records indicate that he

  was seen by medical staff as recently as January 25, 2021. (DE 328, Medical Records.)

  Further, FCI Coleman appears to be managing the spread of COVID-19 among staff and

  inmates. The Court does not find that these circumstances are so extraordinary and

  compelling that they warrant Johnson’s release from prison.

         Even assuming extraordinary and compelling circumstances existed, the Court must

  still consider whether “the factors set forth in section 3553(a) to the extent that they are

  applicable” support the requested sentence reduction. 18 U.S.C. § 3582(c)(1)(A); Jones, 2020

  WL 6817488, at *6. These factors include:

         (1) the nature and circumstances of the offense and the history and
             characteristics of the defendant;


         (2) the need for the sentence imposed--
                (A) to reflect the seriousness of the offense, to promote respect for
                    the law, and to provide just punishment for the offense;
                (B) to afford adequate deterrence to criminal conduct;
                (C) to protect the public from further crimes of the defendant; and
                (D) to provide the defendant with needed educational or vocational
                    training, medical care, or other correctional treatment in the
                    most effective manner; [and]
         (3) the kinds of sentences available;

  18 U.SC. § 3553(a)(1)-(3).



                                                 3
Case: 7:17-cr-00001-KKC-EBA Doc #: 332 Filed: 02/12/21 Page: 4 of 4 - Page ID#: 1302




         The § 3553(a) factors also include, the “kinds of sentence and the sentencing range”

  established in the guidelines; “any pertinent policy statement” issued by the Sentencing

  Commission; “the need to avoid unwarranted sentence disparities among defendants with

  similar records who have been found guilty of similar conduct”; and “the need to provide

  restitution to any victims of the offense. § 3553(a)(4)-(7).

         The Court considered these factors extensively at Johnson’s sentencing and has

  reconsidered them for this motion. Johnson was convicted of a serious drug offense. He had

  a criminal history that included a prior felony drug conviction. The Court sentenced him

  below the applicable guidelines range, imposing the minimum sentence that it could impose

  by statute. He has served less than 40 percent of the sentence. Considering the § 3553(a)

  factors, for the reasons stated in this opinion and at the time of Johnson’s sentencing, it is

  not appropriate to order his release at this time.

         Accordingly, the Court HEREBY ORDERS as follows:

         1) Johnson’s motion for compassionate release (DE 322) is DENIED and

         2) the government’s motion to seal records (DE 327) is GRANTED and the Clerk of

             the Court SHALL MAINTAIN UNDER SEAL the documents filed at DE 328.

                 Dated February 12, 2021




                                                  4
